Quillian, Judge.
In a suit instituted to condemn an automobile under Code (Ann.) § 58-207, while it is necessary that the defendant be served with a copy of the petition, there is no requirement that process be issued.
Accordingly, the trial judge did not err in overruling a motion to dismiss the action because no process was attached to the petition.

Judgment affirmed.


Felton, C. J., and Nichols, J., concur.

G. Gerald Kunes, for plaintiff in error.
W. J. Forehand, Solicitor-General, contra.